NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   24-AUG-2022
                                                   07:57 AM
                                                   Dkt. 75 SO



                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI‘I


         EDWARD K. NAKAULA, JR., Plaintiff-Appellant, v.
  NEAL WAGATSUMA, WARDEN, KAUA‘I COMMUNITY CORRECTIONAL CENTER,
              STATE OF HAWAI‘I, Defendant-Appellee.


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                         (CIVIL NO. 15-1-0079)


                       SUMMARY DISPOSITION ORDER
   (By:     Hiraoka, Presiding Judge, Nakasone and McCullen, JJ.)

             Self-represented Plaintiff-Appellant Edward K.

Nakaula, Jr. (Nakaula) appeals from the Circuit Court of the

Fifth Circuit's (1) November 7, 2017 Order of Dismissal Pursuant

to Rule 28 of the Rules of the Circuit Courts of the State of

Hawai‘i (Order of Dismissal) and (2) April 18, 2018 Judgment of

Dismissal as to All Claims and All Parties (Judgment). 1




     1    The Honorable Kathleen N.A. Watanabe presided.
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve this

appeal as follows and affirm.

           In the Order of Dismissal, the circuit court dismissed

Nakaula's June 5, 2015 Complaint (Complaint) for want of

service.   Specifically, Nakaula did not serve the Complaint on

Defendant-Appellee Neal Wagatsuma, Warden, Kaua‘i Community

Correctional Center, State of Hawai‘i (Wagatsuma), pursuant to

the Rules of the Circuit Courts of the State of Hawai‘i (RCCH)

Rule 28.

           RCCH Rule 28 provides as follows:

           A diligent effort to effect service shall be made in all
           actions. An action or claim may be dismissed sua sponte
           with written notice to the parties if no service is made
           within 6 months after the action or claim has been filed.
           Such dismissal may be set aside and the action or claim
           reinstated by order of the court for good cause shown upon
           motion duly filed not later than ten (10) days from the
           date of the order of dismissal.

Nothing in the record demonstrates that the circuit court

improperly entered the Order of Dismissal.

           Moreover, the Order of Dismissal explicitly stated,

"[t]his dismissal may be set aside and the pleading or claim may

be reinstated by order of the court for good cause shown upon

motion duly filed not later than ten (10) days from the date of

this order of dismissal."      Nakaula did not file a motion to set

aside the dismissal to have his pleading reinstated.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           Having raised no other discernable arguments on appeal

relevant to the order and judgment, Nakaula presents no basis

for this court to hold that the circuit court erred in

dismissing his Complaint. 2

           For these reasons, we affirm the circuit court's

(1) November 7, 2017 Order of Dismissal Pursuant to Rule 28 of

the Rules of the Circuit Courts of the State of Hawai‘i and

(2) April 18, 2018 Judgment of Dismissal as to All Claims and

All Parties.

           DATED:    Honolulu, Hawai‘i, August 24, 2022.

On the briefs:                           /s/ Keith K. Hiraoka
                                         Presiding Judge
Edward K. Nakaula, Jr.,
Self-represented                         /s/ Karen T. Nakasone
Plaintiff-Appellant.                     Associate Judge

Caron M. Inagaki,                        /s/ Sonja M.P. McCullen
Deputy Attorney General,                 Associate Judge
for Defendant-Appellee.




     2   Nakaula's opening brief does not meet the requirements of Hawai‘i
Rules of Appellate Procedure (HRAP) Rule 28(b). Pursuant to HRAP Rule 1(d),
"[a]ttorneys and pro se parties are deemed to be aware of, and are expected
to comply with, all of the provisions of these rules." However, we address
Nakaula's arguments as related to the order and judgment from which he
appeals "to the extent they can reasonably be discerned" to promote equal
access to justice for pro se litigants. Wagner v. World Botanical Gardens,
Inc., 126 Hawai‘i 190, 193, 268 P.3d 443, 446 (App. 2011).

                                     3